Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mokros (US 9,646,520 B2).
With respect to independent claim 1, Mokros disclose(s) a flag (400 in Fig. 12) comprising: a body (402 in Fig. 12); and a fastener system (428 & 430 in Fig. 12) comprising a first sheet having a plurality of hook fasteners on at least one side thereof (hooks on 428 in Fig. 12) and a second sheet having a plurality of loop fasteners on at least one side thereof (fasteners on 430 in Fig. 12), the first and second sheets being secured to the body along an edge (414 in Fig. 11) thereof and each protruding therefrom (Fig. 11);

wherein the first and second sheets are configured to wrap around a support structure (column 6, line 1, it is understood that the arm is considered a support structure) such that the hook and loop fasteners are coupled and the sheets define a sleeve (sleeve opening seen in Fig. 12) that encloses a portion of the support structure and removably secures the body to the support structure (Fig. 11).

With respect to Claim 2, Mokros teach(es) the flag of independent Claim 1.  Mokros further disclose(s): wherein the first and second sheets overlap the edge of the body (428 & 430 in Fig. 12).

With respect to Claim 3, Mokros teach(es) the flag of Claim 2.  Mokros further disclose(s): wherein the first and second sheets are secured to oppositely disposed sides of the body (428 & 430 in Fig. 12).

With respect to Claim 4, Mokros teach(es) the flag of independent Claim 1.  Mokros further disclose(s): wherein the first and second sheets are secured to oppositely disposed sides of the body (428 & 430 in Fig. 12).

With respect to Claim 5, Mokros teach(es) the flag of independent Claim 1.  Mokros further disclose(s): further comprising a layer (418 in Fig. 11) between the body and the first and second sheets configured to reinforce the edge of the body (Fig. 11).

With respect to Claim 6, Mokros teach(es) the flag of independent Claim 1.  Mokros further disclose(s): wherein the at least one side of the first sheet is entirely covered with the hook fasteners (428 in Fig. 12) and the at least one side of the second sheet is entirely covered with the loop fasteners (430 in Fig. 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to flag with fastener systems: 
US 3237592 (Seigel); US 3799106 (Lamport); US 5517941 (Fisher); US 7677194 (Lanh); US 6692370 (Koncelik); US 10157556 (Allen); US 9371118 (King); US D570246 (Spicer).
                The following references relate to fastener systems: 
US 4220302 (Hampton): US 4706914 (Ground) US 7356888 (Chao); US 20050101414 (DiGregorio).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/TC/
19 May 2021



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861